—= —- ei

_ SEALED

U.S. DISTRICT COURT

UNITED STATES DISTRICT COURT EASTERN DISTRICT-WI
EASTERN DISTRICT OF WISCONSIN

 

2019 OCT -8 > 29
UNITED STATES OF AMERICA, STEPHEN ©. DRIES
CLERK
Plaintiff, Case No. €

[21 U.S.C. §§ 841 and 846; 18
U.S.C. §§ 924(c) and 2]

DEREK A. LIEBERGEN, Green Bay Division

MALACHT J. ROOT,

KALA KENNEDY,

SALLY A. MILLER, 1 Y -CR- 1 7 6
PETER F. THAO,

WAYNE L. STILEN,
CHRISTOPHER S. ULLMER,
JEREMY M. LUDWIG, and
JASMINE L. GILLETTE
Defendants.

 

INDICTMENT

 

COUNT ONE
THE GRAND JURY CHARGES THAT:
a, Beginning in approximately May 2019, and continuing until on or about
September 12, 2019, in the State and Eastern District of Wisconsin and elsewhere,

DEREK A. LIEBERGEN,
MALACHI J. ROOT,
KALA KENNEDY,
SALLY A. MILLER,
PETER F. THAO,
WAYNE L, STILEN,
CHRISTOPHER S. ULLMER,
JEREMY M. LUDWIG, and
JASMINE L. GILLETTE

knowingly and intentionally conspired with each other and persons known and unknown to the
|

Case 1:19-cr-00176-WCG Filed 10/08/19 Page 1of8 Document 11
grand jury, to distribute and possess with intent to distribute controlled substances, in violation of
Title 21, United States Code, Section 841(a)(1).

2. The quantity of drugs involved in the conspiracy attributable to all defendants as a
result of their own conduct, and the conduct of other conspirators reasonably foreseeable to
them, involved 500 grams or more of a mixture and substance containing methamphetamine, a
Schedule II controlled substance; a mixture and substance containing marijuana, a Schedule I
controlled substance; and 100 grams or more of a mixture and substance containing heroin, a
Schedule I controlled substance.

All in violation of Title 21, United States Code, Sections 846 and 841(b)(1)(A), and Title

18, United States Code, Section 2.

Case 1:19-cr-00176-WCG Filed 10/08/19 Page 2 of8 Document 11
COUNT TWO
THE GRAND JURY FURTHER CHARGES THAT:
On or about September 9, 2019, in the State and Eastern District of Wisconsin,
| MALACHI ROOT
knowingly and intentionally possessed with the intent to distribute methamphetamine, a
Schedule II controlled substance, and a mixture and substance containing marijuana, a Schedule
I controlled substance.

In violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C).

Case 1:19-cr-00176-WCG Filed 10/08/19 Page 3 of 8 Document 11
COUNT THREE
THE GRAND JURY FURTHER CHARGES THAT:
1. Onor about September 9, 2019, in the State and Eastern District of Wisconsin,
MALACHI ROOT
knowingly possessed firearms in furtherance of the drug trafficking crimes charged in Counts
One and Two of this Indictment.
2. The firearms are more fully described as one Ruger LC9, 9 mm handgun, serial
number 326-14795; and one SKS rifle, serial number 8162533.

All in violation of Title 18, United States Code, Section 924(c)(1)(A)(i).

Case 1:19-cr-00176-WCG Filed 10/08/19 Page 4of8 Document 11
 

 

COUNT FOUR
THE GRAND JURY FURTHER CHARGES THAT:
On or about September 11, 2019, in the State and Eastern District of Wisconsin,
DEREK A. LIEBERGEN
knowingly and intentionally possessed with the intent to distribute more than 500 grams of a
mixture and substance containing methamphetamine, a Schedule II controlled substance.

In violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(A).

Case 1:19-cr-00176-WCG Filed 10/08/19 Page5of8 Document 11
COUNT FIVE
THE GRAND JURY FURTHER CHARGES THAT;
1. Onor about September 11, 2019, in the State and Eastern District of Wisconsin,
DEREK A. LIEBERGEN
knowingly possessed a firearm in furtherance of the drug trafficking crimes charged in Counts
One and Four of this Indictment.
a The firearm is more fully described as one Smith and Wesson, 9 mm handgun,

serial number HYC8802.

All in violation of Title 18, United States Code, Section 924(c)(1)(A)(i).

Case 1:19-cr-00176-WCG Filed 10/08/19 Page 6of8 Document 11
COUNT SIX
THE GRAND JURY FURTHER CHARGES THAT:
1. Onor about September 12, 2019, in the State and Eastern District of Wisconsin,
WAYNE L. STILEN
knowingly possessed firearms in furtherance of the drug trafficking crime charged in Count One
of this Indictment.

2. The firearms are more fully described as one Raven Arms MP-25 .25 caliber
handgun, serial number 1065771; one Phoenix P-51 .25 caliber handgun, serial number 4782;
one Ruger M77 Mark II .308 Winchester rifle, serial number 781-34728; and one Remington 141
32 gauge shotgun, serial number 17115.

All in violation of Title 18, United States Code, Section 924(c)(1)(A)(i).

Case 1:19-cr-00176-WCG Filed 10/08/19 Page 7 of 8 Document 11
NOTICE OF FORFEITURE

l. Upon conviction of any of the controlled substance offenses, the defendant shall
forfeit to the United States, pursuant to 21 U.S.C. § 853, any property constituting, or derived
from, proceeds obtained, directly or indirectly, as a result of the violations and any property
used, or intended to be used, in any manner or part, to commit, or to facilitate the commission of
the violations, including but not limited to a sum of money representing the amount of proceeds
obtained as a result of the offenses. The property subject to forfeiture includes but is not limited
to:

a. U.S. currency in the amount of approximately $25,728 seized from Malachi
Root on September 9, 2019, in De Pere, Wisconsin; and

b. U.S. currency in the amount of approximately $39,215 seized from Derek
Liebergen on September 11, 2019, in Appleton, Wisconsin.

2. If any of the property described above, as a result of any act or omission by a
defendant: cannot be located upon the exercise of due diligence; has been transferred or sold to,
or deposited with, a third person; has been placed beyond the jurisdiction of the Court; has been
substantially diminished in value; or has been commingled with other property which cannot be
subdivided without difficulty, the United States of America shall be entitled to forfeiture of

substitute property, pursuant to 21 U.S.C. § 853(p).

 

FOREPERSON

pated: Ottpben §%, 2019

 

MATTHEW D. KR@EGER
United States Attorney

Case 1:19-cr-00176-WCG Filed 10/08/19 Page 8 of8 Document 11
